Citation Nr: 1827259	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  08-04 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for genital herpes.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression.

6.  Entitlement to a temporary total evaluation because of hospital treatment due to an acquired psychiatric disorder. 

7.  Entitlement to in an initial evaluation in excess of 30 percent for bilateral pes planus with severe callosities.
8.  Entitlement to a compensable evaluation prior to February 15, 2012 and an evaluation in excess of 10 percent thereafter for residuals of a right inguinal hernia repair. 

9.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1976 to November 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in April 2007, February 2009, September 2014, and February 2015. 

These matters were previously before the Board in February 2012, February 2014, February 2016 and March 2017, at which times they were remanded for additional development.  

The Veteran testified before the undersigned at a videoconference hearing held in November 2017.  A transcript of that hearing has been associated with the record. The Board finds that there has been substantial compliance with the instructions of its previous remands.  See Stegall v. West, 11 Vet. App 268 (1998)(the Board errs as a matter of law when it fails to ensure compliance with its remand instructions); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by a Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, at the November 2017 hearing, the Veteran testified that he was unable to work due to his service-connected bilateral pes planus.  Thus, the Board finds that the issue of TDIU has been raised by the record and is within its jurisdiction, as noted on the title page of this decision.

As noted in its February 2012 and February 2014 remands, the Veteran filed a claim for service connection for otitis media in February 2009.  Although the Board referred the matter for appropriate action, it does not appear that such action has been taken.  Therefore, the matter is once again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

The Board's disposition of the Veteran's claims regarding new and material evidence and service connection, is set forth below.  The claims regarding increased disability ratings for the residuals of a right inguinal hernia repair and bilateral pes planus, as well as entitlement to TDIU, are addressed in the remand following the order and are being remanded to the AOJ for further development.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  In a final rating decision issued in April 2007, the AOJ denied service connection for hypertension; although the Veteran submitted a timely notice of disagreement, he did not respond to a statement of the case and his appeal as to this issue was closed.

2.  Evidence added to the record since the final April 2007 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

3.  In a final rating decision issued in February 2013, the AOJ denied service connection for coronary artery disease.

4.  Evidence added to the record since the final February 2013 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for coronary artery disease.

5.  The Veteran does not have bilateral hearing loss for VA purposes.  

6.  At no time during the pendency of the claim does the Veteran have a diagnosis of genital herpes, and the record does not contain a recent diagnosis of such a disorder or residuals thereof.

7.  The Veteran's acquired psychiatric disorder, to include depression and PTSD, is not related to his service or caused or aggravated by any service-connected disability. 

8.  The Veteran's July 2014 hospitalization was not related to treatment for a service-connected disability.


CONCLUSIONS OF LAW

1.  The April 2007 decision that denied service connection for hypertension is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for hypertension has not been received.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  The February 2013 decision that denied service connection for coronary artery disease is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for coronary artery disease has not been received.  38 U.S.C. 
§ 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

5.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

6.  The criteria for service connection for genital herpes have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

7.  The criteria for service connection for an acquired psychiatric disorder, to include depression and PTSD, have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

8.  The criteria for entitlement to a temporary total evaluation have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.30 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed AOJ or Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran seeks to reopen his previously-denied claims for service connection for hypertension and coronary artery disease.  As noted above, the hypertension claim was denied in April 2007, and the coronary artery disease claim in February 2013.  

Of record at the time of both of the rating decisions at issue were service treatment records, VA treatment records, and statements by the Veteran.  In both rating decisions, the AOJ found that, while the Veteran had been diagnosed with hypertension and coronary artery disease, there was no medical evidence of a nexus between such diagnoses and his military service.  
In April 2007, the Veteran was advised of the decision denying service connection for hypertension, in addition to other conditions, and his appellate rights.  In September 2007, he filed a notice of disagreement with the rating decision and, in November 2007, a statement of the case was issued.  However, when the Veteran filed a substantive appeal in January 2008, he excluded hypertension from the appeal.  As a substantive appeal must be filed within 60 days of the issuance of a statement of the case, or within the remainder of the one year period after notice of the decision on appeal, the Veteran's appeal as to the issue of service connection for hypertension was closed.  38 U.S.C. § 7105 (d)(3); 38 C.F.R. § 20.302 (b) (2017).

In regard to the February 2013 decision denying service connection for coronary artery disease, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection was received until VA received his application to reopen such claim.  Therefore, the February 2013 rating decision is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

The Board finds that the evidence received since the prior final AOJ decisions fails to demonstrate that there is a nexus between either the Veteran's hypertension and his military service, or his coronary artery disease and his military service.  Thus, his claims to reopen are denied.

In this regard, the evidence received since the prior final decisions include additional VA treatment records, as well as lay statements from the Veteran.  The VA treatment records, while showing diagnoses of, and treatment for, hypertension and coronary artery disease, do not address their origin or a relation, if any, to service.  The statements merely describe the Veteran's belief that his conditions are due to his military service.  None of the newly submitted evidence addresses any incident in service which would serve as a possible cause of his hypertension or coronary artery disease.  In short, the newly submitted evidence fails to indicate a nexus between military service and the Veteran's current disabilities. 

The aforementioned evidence, while new, is cumulative and redundant of evidence already of record and does not relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claims for service connection. In this regard, the lay statements repeat information that the Veteran provided in conjunction with his previous claims for benefits. 

Therefore, the Board finds that the evidence received since the April 2007 and February 2013 AOJ decisions is cumulative or redundant of the evidence of record at the time of those prior decisions and does not raise a reasonable possibility of substantiating the Veteran's claims of service connection for hypertension or coronary artery disease.  Consequently, new and material evidence has not been received to reopen such claims and the Veteran's appeal must be denied.  As new and material evidence to reopen the finally disallowed claims has not been received, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  VA's Under Secretary for Health has determined that high frequency sensorineural hearing loss is to be considered an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to all claims for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has found that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Genital Herpes

The Veteran asserts that he was diagnosed with genital herpes while in service, and therefore service connection is warranted for the condition.   

Service treatment records show that the Veteran was treated in March 1978 for stomach pains in combination with an open lesion on his penile shaft.  Gonorrhea and syphilis were ruled out as the cause, and poor hygiene was suspected.  Ultimately, a diagnosis of genital herpes was made.  On his September 1979 discharge examination, the Veteran's genitourinary system was evaluated as normal and he denied any venereal diseases. 

However, the Board notes that a thorough review of the Veteran's post-service VA treatment records fails to reveal a diagnosis of genital herpes, or any residuals related to such a condition.  In February 2012, he underwent a VA examination related to herpes.  At that time, the Veteran reported the onset of genital herpes as a teenager.  As noted in its February 2014 remand, the condition was not noted at the time of the Veteran's entry into service and, therefore, he is presumed to have been sound at entry on active duty.  See 38 U.S.C. § 1111; 38 C.F.R. §3.304(b). 

The 2012 VA examiner found no evidence in any of the Veteran's post-service treatment records of a diagnosis of genital herpes.  Testing at that time showed no previous exposure to herpes.  The Veteran, at that time, denied any recent herpetic breakout.  

The Board's review of the file also fails to find any indication that the Veteran has a diagnosis of herpes.  Thus, as the record fails to demonstrate that the Veteran had any such current disability during the pendency of his claim, service connection for genital herpes cannot be established.  Furthermore, the record does not contain a recent diagnosis of disability prior to his filing of a claim.  See McClain, supra; Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this regard, despite the Veteran's assertions, there are nevertheless no competent diagnoses at any point during the appeal period. 

Therefore, the record fails to reveal a recent diagnosis of disability prior to his filing of a claim, or any residuals of genital herpes.  February 2012 testing showed that the Veteran had likely never been exposed to herpes.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110.  Thus, where, as here, the collective lay and medical evidence, or lack thereof, indicates that, fundamentally, the Veteran does not have the current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer, supra; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

Furthermore, as for any assertions by the Veteran as to a diagnosis of genital herpes, the Board finds that such assertions do not provide probative evidence in support of the claim.  The medical diagnosis of such a disorder is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the diagnosis of genital herpes is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007)(providing that lay persons are not competent to diagnose cancer).  Specifically, while the Veteran is competent to report symptoms that he believes are due to genital herpes, the diagnosis of a specific venereal disease requires specialized training regarding the genitourinary and reproductive systems.  As the Veteran is not shown to be other than a layperson without such appropriate training and expertise, he is not competent to render a probative opinion the medical matters upon which this claim turns.  Id.  Hence, such lay assertions as to diagnosis have no probative value.

Therefore, based on the foregoing, the Board finds that service connection for genital herpes is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim. As such, that doctrine is not applicable as to that issue, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral Hearing Loss

The Veteran asserts that in-service exposure to tanks and artillery caused him to develop bilateral hearing loss.  His service treatment records show no complaints for, or treatment related to, hearing loss.  At separation in September 1979, the Veteran's hearing was found to be normal and he denied any hearing problems. 

In March 2012, he underwent a VA examination.  At that time, the examiner was unable to establish consistent testing results, as the Veteran's reported speech reception thresholds and his puretone averages were in contrast, rendering the test invalid.  

In October 2012, the Veteran was given a VA examination.  At that time, again, the Veteran's speech threshold results contrasted with his puretone averages and the testing was deemed invalid. 

In August 2014, the Veteran once again underwent a VA examination regarding his hearing.  The VA audiologist was unable to adequately test the Veteran, due to the discrepancies between his reported test results and her observations.  She concluded that the Veteran's behavioral responses to pure tones were invalid at that time, as were his speech discrimination testing scores, because they appeared to be exaggerated when compared to previous findings.  The audiologist indicated that she repeatedly described the testing procedures, which the Veteran was able to repeat back to her, showing that he understood them.  However, he did not respond appropriately to the testing, rendering the results invalid.  

The audiologist noted that she communicated during testing with the Veteran at an audio level that was below 45 decibels in each ear and the Veteran showed no difficulty in understanding or communicating at that level.  She indicated that such a level was comfortable and audible for normal-hearing individuals; thus, the Veteran did not have hearing loss that, in her opinion, reached the VA level necessary to warrant a diagnosis as a disability.  In support of this conclusion, she noted that the Veteran had never been shown to respond in a reliable manner to any behavioral pure tone testing at any of the testing performed in relation to his claim.  Therefore, distortion product otoacoustic emissions (DPOE) had a significant probative value, as it was an objective test measure and did not rely on the behavioral cooperation of the individual being tested.  Thus, the DPOE in combination with the findings in his service treatment records (STRs), and his communication ability when not being tested, showed that the Veteran did not have hearing loss that was disabling, per VA criteria.

As for the Veteran's assertions that the fact that he was prescribed hearing aids indicated that he experienced bilateral hearing loss, the VA audiologist indicated that the hearing aids were issued for tinnitus management purposes only, and that the hearing aids did not provide amplification. 

At the November 2017 hearing, the Veteran testified as to his in-service noise exposure.  He indicated that he first noticed his diminished hearing when working in a warehouse after service, and when he noticed that he was unable to hear music unless it was played very loudly.  He indicated that he had been issued hearing aids. 

Based on the evidence, the Board finds that service connection for bilateral hearing loss is not warranted.  The thorough and detailed conclusions of the August 2014 VA audiologist show that the Veteran does not currently have hearing loss that meets the VA criteria for a disability.  Thus, the Board must conclude the Veteran does not currently have such a disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also Caluza, supra; Brammer, supra.

The Board finds that the opinion of the 2014 VA audiologist, which was provided after reviewing the record and examining the Veteran, is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion she reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, the VA audiologist reviewed the Veteran's complete record, examined him, and provided a fully-supported explanation for her conclusion that he did not have hearing loss at a level considered disabling by VA. Notably, there is no medical opinion of record to the contrary.

The Board acknowledges the Veteran's reports that he has hearing loss which is due to in-service noise exposure.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts and events that he or she observed which are within the realm of their personal knowledge.  However, a lay person is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Acquired Psychiatric Disorder

The Veteran contends generally that his acquired psychiatric disorder, to include depression and PTSD, is due to his military service.  In the alternative, he contends that his psychiatric disorder is aggravated by his service-connected bilateral foot pes planus with severe callosities; residuals of right inguinal hernia repair; and rhinitis.  

The Veteran's STRs are negative for any treatment for a psychiatric disorder of any kind.  At the time of his September 1979 separation examination, he denied experiencing trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort, and clinical evaluation showed a normal psychiatric system.  

Post-service VA treatment records show occasional treatment for psychiatric disabilities, to include anxiety, beginning in 1991. 

In May 2016, the Veteran underwent a VA psychiatric examination.  At that time, the diagnosis of major depressive disorder was confirmed.  He was also found to have alcohol use disorder, in remission, and cocaine use disorder, in remission.  On the question of etiology, the examiner found that the Veteran's mental health disorder was due to factors such as medical risk and life stressors.  As rationale, she noted that the Veteran reported symptoms with early post-service onset in the context of civilian life transition and stressors, including the breakup of a major relationship, and that his symptoms were exacerbated by tragic events including bereavement and loss, as well as his inability to sustain healthy relationships.  This relationship problem was both the cause and result of his symptoms. 

The examiner explained that the Veteran had been treated for episodic depressive disorder since 2011.  Prior to that point, despite a 1991 hospitalization for atypical depression, his depressive symptoms were mostly transient, low level and obscured by the more prominent substance use issues.  In 2011, after his coronary artery bypass surgery, he was diagnosed with depression related to that surgery.  

She noted that the Veteran reported anxiety in 1996, although it was related to health worries at that time.  The examiner cited a medical study that showed that individuals with substance/alcohol use are significantly more likely than the general population to have co-occurring mental disorders, to include major depressive disorder.  The Veteran's depression was due to medical factors and life stressors, mainly heart disease and surgery, as well as long-term psychosocial effects including unemployment or underemployment. 

On the question of whether or not the Veteran's major depressive disorder was due to, or the result of, his service-connected disabilities, the examiner indicated that it was less likely than not that this was so.  In support of this conclusion, she noted that the Veteran's major depressive disorder was caused by medical risk factors related to the heart, and life stressors, as explained supra, and not those disabilities for which service connection had been established.   
Finally, as concerned aggravation of the Veteran's major depressive disorder by his service-connected disabilities, the examiner concluded that there was no such aggravation.  In addition to referring to her previous conclusions, the examiner noted that the medical conditions which affected the Veteran's depression were related to his heart, and other life stressors also had an effect.  Based on her interview and review of the Veteran's file, and citing to such, the examiner concluded that any aggravation of his major depressive disorder was due to these factors.  

At the November 2017 hearing, the Veteran testified that his major depression was due to his military service, as he found himself unable to maintain relationships after he was discharged.  He noted that before service he was active and involved; afterwards, his alcohol and drug abuse increased.  

Based on the evidence of record, the Board finds that the Veteran's claim for entitlement to service connection must be denied.  The Board assigns great probative weight to the report of the May 2016 VA examiner, as it contains not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves, supra; Stefl, supra.  The examiner also discussed the Veteran's lay assertions and arguments in her well-detailed analysis.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Notably, there is no contrary medical opinion of record. 

The Board has also considered the Veteran's lay statements indicating that his acquired psychiatric disorder was aggravated by his service-connected disabilities.  However, he is not shown to have the medical expertise to diagnose a psychiatric disability and opine on its relationship to other bodily systems.  Psychiatric disorders and their etiology are not readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic testing to render a diagnosis, determine etiology, and consider aggravation by other physical conditions.  The August 2016 VA examiner did precisely that when she determined that the Veteran's condition was not caused or aggravated by other medical conditions.  Without proper medical training, the Veteran is not competent to opine as to such matters.  See Jandreau, supra.
Consequently, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disorder is related to his military service or caused or aggravated by his service-connected disabilities.  Therefore, the provisions regarding reasonable doubt are not applicable and service connection for an acquired psychiatric disorder must be denied.  See 38 U.S.C. 
§ 5107 (b) (2012); Gilbert, supra.

Temporary Total Evaluation 

A temporary total rating will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days. 38 C.F.R. § 4.29 (2017).  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29 (b).  Entitlement to a temporary total convalescence rating arises on the date the Veteran enters the hospital.  38 C.F.R. § 3.401 (h)(2) (2017).  Effective dates for temporary total ratings are governed by increased rating provisions of 38 U.S.C. § 5110 (a) and (b); 38 C.F.R. § 3.400.  That section provides that "[t]he effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C. § 5110 (a).

The Veteran contends that he is entitled to a temporary total disability rating, as he was hospitalized in a VA residential treatment program from July 1, 2014 to August 28, 2014.  However, the Board notes that as a threshold matter the disability requiring hospital treatment must be one that is service-connected.  38 C.F.R. 
§ 4.30.  The Veteran was admitted into a VA residential treatment program related to his substance abuse, and contends that such treatment should be considered as treatment related to his acquired psychiatric disability.  As determined above, the Veteran's acquired psychiatric disability is not service connected; therefore, a temporary total rating based on hospitalization for such cannot be granted as the threshold requirement is not met.  Therefore, while the Board is sympathetic to the Veteran, the claim must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As there is no weighing of the evidence, the doctrine of benefit of the doubt is not applicable in this case.  See 38 U.S.C. § 5107 (b); Gilbert, supra.  


ORDER

New and material evidence not having been received, the claim for service connection for hypertension is denied.

New and material evidence not having been received, the claim for service connection for coronary artery disease is denied.

Service connection for genital herpes is denied. 

Service connection for bilateral hearing loss is denied.  

Service connection for an acquired psychiatric disorder, to include depression and PTSD, is denied.

A temporary total evaluation because of hospital treatment in excess of 21 days due to an acquired psychiatric disorder, is denied. 


REMAND

At the November 2017 hearing, the Veteran testified that his service-connected bilateral pes planus with severe callosities had worsened since his last VA examination of the condition, in March 2012.  He indicated that he developed an additional callus on the middle of his right foot, which caused him to alter his gait.  Additionally, the Board notes that the March 2012 examination report showed that the Veteran treated his foot disability solely with inserts; he testified at the hearing that he was using a cane to walk because of the disability.  
Concerning his service-connected residuals of a right inguinal hernia repair, the Veteran last underwent an examination in March 2012, as well.  At the 2017 hearing, he testified as to increased pain and possible complications which had developed since that time.

Given the credible allegations of worsening, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claims for increased disability ratings.  See 38 C.F.R. §§ 3.326, 3.327 (re-examinations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Turning to the TDIU claim, as noted in the Introduction, the Board finds that the issue of unemployability has been raised by the record.  Thus, the claim must be developed. Rice, supra.  Here, the Veteran does not yet meet the schedular criteria for a TDIU, based on his current disability ratings.  See 38 C.F.R. § 4.16 (a).  However, the outcome of the Board's remand concerning his claims for increased disability ratings could affect his combined disability evaluation and his entitlement to TDIU.  As a first step, VCAA notice regarding the TDIU claim and an application form should be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current symptoms and severity of his service-connected bilateral foot pes planus with severe callosities.

2.  Schedule the Veteran for a VA examination to determine the current symptoms and severity of his service-connected residuals of a right inguinal hernia repair.

3.  Provide the Veteran with proper VCAA notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 (b) which informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be asked to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


